




Exhibit 10.2












SUPPLEMENTAL RETIREMENT INCOME
PLAN


































Originally Adopted - August 21, 1978


Last Amended - December 18, 1996


































E. I. duPont de Nemours and Company




--------------------------------------------------------------------------------




SUPPLEMENTAL RETIREMENT INCOME PLAN








I.     PURPOSE


The purpose of this Plan is to supplement an employee's pension payable under
the Company's Pension and Retirement Plan to provide Monthly Retirement Income
which represents an appropriate percentage of Average Total Monthly Pay.
Supplemental retirement income generally will be provided under the Plan to
those eligible employees for whom awards under the Variable Compensation Plan,
the Incentive Compensation Plan or the former Dividend Unit Plan of the Company
are a significant part of Average Total Monthly Pay.






II.     ELIGIBILITY


An employee whose effective date of retirement is after August 1, 1977 will
participate in this Plan


1.
to the extent of the benefits provided herein if he is eligible for an unreduced
monthly pension payable under Section IV (the Normal, Incapability, Early or
Optional Retirement provisions) of the Company's Pension and Retirement Plan; or



2.
to the extent deemed appropriate by the Compensation and Benefits Committee or
its delegate if he is eligible for a reduced monthly pension payable under
Section IV (the Early or Optional Retirement provisions) of the Company's
Pension and Retirement Plan.







III.     AMOUNT OF SUPPLEMENTAL RETIREMENT INCOME


A.
The amount of monthly supplemental retirement income payable to an employee will
be the excess, if any, of (1) the employee's Monthly Retirement Income, as
determined under paragraph B of this Section, over (2) the employee's monthly
pension under the Company's Pension and Retirement Plan, as determined under
paragraph C of this Section.



B.
The amount of an employee's Monthly Retirement Income will be Average Total
Monthly Pay multiplied by the applicable percentage factor from the following
table, minus 50% of Primary Social Security Benefit.




2

--------------------------------------------------------------------------------








YEARS OF SERVICE


Average Total Monthly Pay
($thousands)
15
20
25
30
35
40 & Over
$15 & Under
20.80%
27.60%
34.40%
41.20%
48.00%
54.80%
20
19.50%
26.30%
33.10%
39.90%
46.70%
53.50%
30
19.20%
25.90%
32.50%
39.10%
45.70%
52.30%
40
19.10%
25.50%
32.00%
38.50%
44.90%
51.40%
50
19.00%
25.40%
31.80%
38.30%
44.70%
51.20%
80 & Over
18.90%
25.20%
31.60%
37.90%
44.30%
50.70%



For intermediate Average Total Monthly Pay and Service combinations, the
percentage factor will be interpolated from the above.


The amount determined above may not be greater than 50% of Average Total Monthly
Pay.






C.
The amount of an employee's monthly pension taken into account under paragraph A
of this Section will be the benefit, exclusive of any supplement for
Incapability Retirement, determined without regard to the limitations imposed
under paragraphs A(2)(b)(iii) and A(2)(b)(v) and D of Section IX of the
Company's Pension and Retirement Plan and prior to any adjustment on account of
(1) Early or Optional Retirement, (2) the Income-Leveling Option, (3) any spouse
or survivor benefit provision, or (4) benefits to which an employee is entitled
from any other private organization or from, or under the law of, any foreign
government.



D.
If an employee's monthly pension under the Company's Pension and Retirement Plan
is reduced with the Early or Optional Retirement provisions of that Plan, the
same percentage reduction factor used in that Plan will be applied to the
monthly supplemental retirement income determined under paragraph A of this
Section.



E.
If the limitation set forth in Section IX.A(2)(b)(iii) of the Company's Pension
and Retirement Plan relating to any deferred Variable Compensation Award has
been applied, effective January 1, 1996, the amount of monthly supplemental
retirement income payable to an employee under this Plan will include the amount
of pension benefit attributable to the deferred Variable Compensation Award.







IV.     PAYMENTS BENEFITS


A.
Subject to paragraphs B and C below, an eligible employee will be entitled to
monthly supplemental retirement income payments for the period beginning on




3

--------------------------------------------------------------------------------








the day after he retires under the Company's Pension and Retirement Plan and
ending on the last day of the month in which he dies.


B.
If the monthly supplemental retirement income is or becomes less than or equal
to the minimum monthly payment amount fixed by the Board of Benefits and
Pensions, the actuarial equivalent of all such remaining monthly payments shall
be paid in a lump sum.



C.
An eligible employee may irrevocably elect under rules prescribed by the Board
of Benefits and Pensions to receive the actuarial equivalent of all or part of
the monthly supplemental retirement income in a lump sum.



D.
Except as otherwise provided, benefits under this Plan are determined based on
the Plan in effect at the time of retirement.







V.    DEFINITIONS AND GENERAL CONDITIONS


A.     Definitions


1.
All terms used in this Plan which are defined in the Company's Pension and
Retirement Plan will have the same meaning for purposes of this Plan except as
expressly provided herein.



2.     (a)     The term "Average Total Monthly Pay" means the higher of




(i) total pay for the thirty-six consecutive calendar months for which the
employee's pay is the highest, divided by 36; or


(ii) average pay per month based on total pay over a number of calendar years,
and a fraction of total pay for a calendar year if necessary, sufficient to
obtain an aggregate amount of service equivalent to three full years. Such
calendar years shall be selected beginning with the calendar year in which
average pay per month was the highest and taking in turn calendar years of
successively lower average pay per month. A fraction of total pay for a calendar
year shall be by multiplying average pay per month for that year by the number
of months needed to yield an aggregate amount of service equivalent to three
full years.




Only pay for the 120 calendar months up to and including the calendar month in
which the employee retires under the Company's Pens1on Plan will be taken into
account in computing Average Total Monthly Pay.


(b)     The term "pay" includes variable pay and awards under the Variable
Compensation Plan, the Incentive Compensation Plan and former



4

--------------------------------------------------------------------------------








Dividend Unit Plan of the Company or similar plans of any of its affiliated
companies, which are not forfeited, but does not include (i) allowances in
connection with transfer of employment or termination of employment and other
special payments, or (ii) awards, pay under a gain sharing program or payments
under the Special Compensation Plan or Stock Option Plan of the Company or
similar plans of the Company or any of its affiliated companies.


(c) The value of an award under the Company's Variable Compensation Plan, the
Incentive Compensation Plan or former Dividend Unit Plan for any calendar year
will be prorated over the length of an employee's service for that year which is
used in computing his benefit under this Plan to the extent the award is
attributable to such service. The value of an award under the Variable
Compensation Plan, or the Incentive Compensation Plan will be the total award
value approved by the Compensation and Benefits Committee. The value of an award
under the former Dividend Unit Plan will be the value used by the Compensation
and Benefits Committee in determining the number of dividend units awarded to an
employee.


(d) Where a retired employee is granted an award under the Variable Compensation
Plan, the Incentive Compensation Plan or the former Dividend Unit Plan for the
calendar year in which his retirement is effective, his Average Total Monthly
Pay will be recomputed and, if applicable, his monthly supplemental retirement
income will be increased beginning the month following that in which such award
is granted.


3.
The term "Service" means the length, in years and fractions of a year, of an
employee's period of "continuous service" as determined under the Company's
Continuity of Service Rules for computing the amount of a pension and, to the
extend prescribed in such Rules, recognition will be given for service which the
employee has rendered to an affiliated company or to a company whose assets have
been acquired in whole or in part, by the Company.



4.
The term "Company" means E. I. du Pont de Nemours and Company, any wholly owned
subsidiary or part thereof and any partnership or joint venture in which E. I.
du Pont de Nemours and Company is joined which adopts this Plan with the
approval of the Company, or such person or persons as the Company may designate.



B.    Payments Rounded to Next Higher Full Dollar


Each monthly payment which is computed in accordance with this Plan will, if not
in whole dollars, be increased to the next higher whole dollar. Such rounding
shall be made after applying any applicable reduction factors.



5

--------------------------------------------------------------------------------








C.     Nonassignment


No assignment of the rights and interests under this Plan will be permitted or
recognized under any circumstances, nor shall such rights and interests be
subject to attachment or other legal processes for debt.


D.    Forfeiture of Benefits


If an employee forfeits all or part of an award under the Company's Variable
Compensation Plan, the Incentive Compensation Plan or former Dividend Unit Plan,
all rights and interests of the employee under this Plan will be forfeited.


E.     Administration


1.
The administration of this Plan is vested in the Board of Benefits and Pensions
appointed by the Company, except that the Compensation and Benefits Committee
shall determine the discount rate to be used in calculating the lump sum payment
described in Section N. The Board shall have the discretionary right to
determine eligibility for benefits hereunder and to construe the terms and
conditions of this Plan. The Board may adopt, subject to the approval of the
Compensation and Benefits Committee, or its delegate, such rules as it may deem
necessary for the proper administration of the Plan, and its decision in all
matters involving the interpretation and application of the Plan shall be final,
conclusive and binding.



2.
All expenses and costs in connection with the operation of this Plan shall be
borne by the Company out of its general assets.



F.    Amendment


The Company reserves the right to change this Plan in its discretion by action
of the Compensation and Benefits Committee or its delegate, or to discontinue
this Plan in its discretion by action of the Board of Directors, provided that
the right to an amount payable to a person for any calendar year, calculated in
accordance with the terms of this Plan at the time of benefit commencement, will
not be reduced or eliminated by an amendment or termination of this Plan.

6